Citation Nr: 0518116	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the second lumbar vertebra. 

2.  Entitlement to an increased evaluation for status post 
triple arthrodesis of the left foot, currently evaluated as 
20 percent disabling. 

3.  Entitlement to an initial evaluation higher than 10 
percent for tarsal tunnel syndrome of the left foot.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to May 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 1998 and August 
2002 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By the December 
1998 decision, the RO denied service connection for residuals 
of a fracture of the second lumbar vertebra.  The veteran 
testified at a Travel Board hearing at the RO in April 2001 
in connection with his appeal as to this issue.  

In August 2001 the Board remanded the issue of entitlement to 
service connection for residuals of a fracture of the second 
lumbar vertebra to the RO for additional evidentiary 
development and readjudication.  The Board noted the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and requested that the RO ensure that VA notification 
and duty to assist obligations under the VCAA were satisfied.  

In March 2003 the Board remanded the issue of entitlement to 
service connection for residuals of a fracture of the second 
lumbar vertebra for additional evidentiary development.  The 
RO subsequently continued its prior denial of service 
connection for residuals of facture of the second lumbar 
vertebra and returned the case to the Board for further 
review on appeal.  

The Board pointed out in its March 2003 remand that certain 
items of evidence submitted by the veteran's attorney had 
been mistakenly returned to him and requested the RO to ask 
the attorney to resubmit them.  The RO sent a letter in 
September 2003 requesting the documents but no reply was 
received.  

On July 26, 2001, while the appeal as to the lumbar spine was 
pending before the Board, the veteran filed claims at the RO 
for an increased rating for bilateral flat feet with status 
post triple arthrodesis of the left foot, which had been 
evaluated as 10 percent disabling since 1978, and for service 
connection for tarsal tunnel syndrome.  By an August 2002 
rating decision, the RO assigned a separate 20 percent 
evaluation for service-connected status post triple 
arthrodesis of the left foot from July 26, 2001, and 
continued a 10 percent rating for bilateral flat feet.  The 
RO also granted service connection for tarsal tunnel syndrome 
of the left foot as secondary to the status post triple 
arthrodesis and assigned a 10 percent initial evaluation from 
July 26, 2001.  

The veteran submitted a timely notice of disagreement with 
the ratings for bilateral flat feet, tarsal tunnel syndrome 
of the left foot and status post triple arthrodesis of the 
left foot and a statement of the case addressing the three 
issues was sent to the veteran in February 2003.  The veteran 
did not thereafter file a substantive appeal within 60 days 
after the statement of the case, and the RO returned the case 
to the Board for further appellate review of the sole issue 
of service connection for residuals of a fracture of the 
second lumbar vertebra.  

In the introduction to the March 2003 remand, the Board 
advised the veteran that he had until August 22, 2003, to 
perfect his appeal as to the three increased rating issues by 
filing a substantive appeal.  See 38 U.S.C.A. 
§ 7105(b)(1)(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b)(c) (2004).  Thereafter, on August 21, 2003, one day 
before the filing deadline, a VA Form 9, Appeal to Board of 
Veterans' Appeals, as to the ratings for triple arthrodesis 
and tarsal tunnel syndrome was received from the veteran's 
attorney by fax transmission.  Accordingly, the issues of 
entitlement to an increased rating for status post 
arthrodesis of the left foot and entitlement to a higher 
initial evaluation for tarsal tunnel syndrome are before the 
Board and will be addressed herein.  

On review of the evidence related to the ratings for triple 
arthrodesis and tarsal tunnel syndrome of the left foot, the 
Board notes that at the August 2002 VA examination, the 
examiner diagnosed tarsal tunnel syndrome in the nonservice-
connected right foot and attributed it to service-connected 
bilateral pes planus.  The veteran has not filed a formal or 
informal claim for tarsal tunnel syndrome of the right foot, 
but VA is obligated to consider all issues reasonably 
inferred by the evidence of record, even if the veteran does 
not directly raise such issues.  See Douglas v. Derwinski, 2 
Vet. App. 435, 438-40 (1992).  The inferred issue of 
entitlement to service connection for tarsal tunnel syndrome 
of the right foot must therefore be addressed and the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A chronic acquired disability of the lumbar spine, 
claimed as residuals of a fracture of the second lumbar 
vertebra, was not manifest in service.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has residuals of a fracture of 
the transverse process of the second lumbar vertebra or that 
postservice disability of the lumbar spine is related to 
service.  

3. A triple arthrodesis of the left ankle was performed in 
service in 1977; the veteran underwent a surgical refusion of 
the ankle in 1980.  

4.  Status post triple arthrodesis of the left ankle is 
manifested by solid fusion of the ankle with an eversion 
deformity.  

5.  Tarsal tunnel syndrome of the left foot is manifested by 
decreased sensation along the left lateral instep, positive 
Tinel's sign, and pain, tingling and numbness of the left 
foot.  

6.  Neurologic deficit equivalent to moderate incomplete 
paralysis of the left popliteal nerve has been demonstrated.  




CONCLUSIONS OF LAW

1.  A low back disability, claimed as residuals of a fracture 
of the second lumbar vertebra, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  

2.  The criteria for an increased rating of 40 percent, and 
no higher, for status post arthrodesis of the left foot are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Code 5270 (2004).  

3.  The criteria for an initial evaluation of 20 percent, and 
no higher, for tarsal tunnel syndrome of the left foot are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.124(a), Code 8521 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - the Veterans Claims Assistance Act of 
2000 

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA is applicable to the issues on appeal.  The VCAA is 
applicable to the issues relating to the ratings for status 
post triple arthrodesis and tarsal tunnel syndrome of the 
left foot since the claim that raised these issues was 
received after November 9, 2000, the effective date of the 
VCAA.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The VCAA is applicable to the claim for service 
connection for residuals of fracture of the second lumbar 
vertebra because the matter has not been finally 
adjudicated.  Kuzma, Id.  

Duty to notify.  In the present case, the RO has furnished 
the veteran statements of the case and supplemental 
statements of the case which cited the law and regulations 
that apply to the issues on appeal and explained the basis 
for the RO's adjudication of those claims.  The February 2003 
statement of the case addressing the ratings for the feet and 
the January 2005 supplemental statement of the case 
addressing the issue of service connection for residuals of 
the L-2 vertebra set forth the text of the regulations 
promulgated under the VCAA.  

In addition, the RO sent VCAA notice letters to the veteran 
in June 2002 addressing the increased rating claims and in 
September 2003 addressing all of the claims.  The letters 
explained the expanded VA notification and duty to assist 
obligations under the VCAA.  

VA has therefore provided adequate notice as to the evidence 
needed to substantiate the veteran's claims, as well as 
notice of the specific legal criteria that apply in 
adjudicating them.  The letters provided to the veteran have 
provided detailed information about the rights conferred by 
the VCAA, including the requisite notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO has described the evidence needed to establish the 
veteran's claims, and has specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 
(b), the RO has complied with the notice requirements to: (1) 
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  The VCAA 
notice letters sent to the veteran satisfy these 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the "fourth element" of the VCAA 
notice requirements comes from the language of 38 C.F.R. 
§ 3.159 (b)(1).  Although the VCAA notice letters have not 
specifically explained the fourth element, the veteran has 
been afforded numerous opportunities to submit additional 
evidence and the cumulative weight of these requests and the 
VCAA notification letters has been sufficient to put him on 
notice that he should submit all information and evidence in 
his possession.  

Furthermore, the veteran and his attorney show through their 
statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claims.  As the RO has fully developed the record as to 
the two ratings for triple arthrodesis and tarsal tunnel 
syndrome of the left foot, the requirement that VA explain 
the respective responsibilities of VA and the veteran to 
provide evidence has been met.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Timeliness of notice.  The United States Court of Appeals for 
Veterans Claims (Court) has held that compliance with 38 
U.S.C.A. § 5103 requires that the VCAA notice be provided 
before an initial unfavorable determination by the agency of 
original jurisdiction (AOJ, or RO in this case).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In the present case, the VCAA notice letter provided to the 
veteran in June 2002 regarding the ratings for the left ankle 
and foot disabilities constituted timely notice as defined in 
Pelegrini II.  Although a second VCAA notice was sent in 
September 2003, after the initial adjudication, the VA's duty 
to notify had already been fulfilled by the earlier letter.  

Duty to assist.  The VCAA requires VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103A (West 2002); 38 
C.F.R. §3.159 (2004).

The Board finds that the duty to assist has been satisfied 
and that no further assistance is required under the VCAA.  
The veteran's service medical records and VA treatment 
records have been obtained and associated with the claims 
file.  The veteran has undergone VA examinations in 
connection with his claims and medical opinions have been 
provided.  The record does not suggest the existence of 
additional records for which reasonable procurement efforts 
have not been made.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Accordingly, no 
additional assistance to the veteran is required pursuant to 
the VCAA.  


Legal criteria - service connection

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2004); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  


Legal criteria - increased rating issues

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

A 20 percent rating is provided for ankylosis of the ankle in 
plantar flexion at an angle of less than 20 degrees.  A 30 
percent rating is provided for ankylosis between 30 degrees 
and 40 degrees or in dorsiflexion between 0 degrees and 
10 degrees.  A 40 percent rating is provided for ankylosis of 
the ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. 
§ 4.71a, Code 5270 (2004).  

A 10 percent rating is provided for mild incomplete paralysis 
of the external popliteal nerve (common peroneal).  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
30 percent rating is provided for severe incomplete 
paralysis.  A 40 percent rating requires complete paralysis 
with foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a, Code 8521 (2004).  

A 10 percent rating is provided for moderate incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  A 20 percent rating is provided for severe 
incomplete paralysis (20 percent).  A 30 percent rating is 
provided for complete paralysis with eversion of the foot 
weakened.  38 C.F.R. § 4.124a, Code 8522 (2004).  

A 10 percent rating is provided for moderate incomplete 
paralysis of the anterior tibial nerve (deep peroneal).  A 20 
percent rating is provided for severe incomplete paralysis.  
38 C.F.R. § 4.124a, Code 8523 (2004).  

A 10 percent rating is provided for mild incomplete paralysis 
of the internal popliteal nerve (tibia).  A 20 percent rating 
is provided for moderate incomplete paralysis.  A 30 percent 
rating is provided for severe incomplete paralysis.  A 
maximum rating of 40 percent is provided for complete 
paralysis of the internal popliteal nerve with plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; in 
lesions of the nerve high in popliteal fossa, plantar flexion 
of foot is lost.  38 C.F.R. § 4.124a, Code 8524 (2004).  

A 10 percent rating is provided for moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent rating 
is provided for severe incomplete paralysis.  A maximum 
rating of 30 percent rating is provided for complete 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, inability of 
the toes to be flexed, weakened adduction, and impaired 
plantar flexion.  38 C.F.R. § 4.124a, Code 8525 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  


I.  Service connection for residuals of fracture to L-2

Factual Background

The available service medical records do not include the 
report of the veteran's entrance examination or the report of 
an examination for separation.  During service the veteran 
was seen in October 1976 for complaints of back pain.  It was 
reported that he had pulled the muscles in his back while 
carrying a cruise box down a ladder.  Examination showed 
spasm of the paraspinal muscles on the left.  The clinical 
impression was back strain.  Subsequent service medical 
records contain no reference to complaints or abnormality of 
the back.  The veteran underwent a medical board examination 
in May 1977 regarding his feet.  There was no reference to 
complaints or defects of the back.  

The veteran was discharged from the service because of 
bilateral flat feet and status post left triple arthrodesis 
(discussed below), which the veteran claimed were the results 
of injuries received in approximately November 1976 when he 
fell approximately 15 feet from the wing of a jet aircraft to 
the deck of his ship, the U.S.S. Independence.  An 
investigation into the reported incident was conducted.  The 
investigator found that it was impossible to document the 
incident.  The only eyewitness was unable to recall it but 
stated that it may have occurred.  The investigator reported 
that the claims of injury could not be substantiated by 
medical records and that the veteran did not lose any time 
from his job during the period when the accident was reported 
to have taken place but that he did complain to his peers 
about falling off an A-7.  In a hearing before a Physical 
Evaluation Board, the veteran stated that he had hurt his 
back while out on his ship.  He did not indicate the 
circumstances of the injury.  

The veteran filed an original claim for service connection in 
May 1978; the claim was limited to disability involving the 
feet.  He underwent a VA examination in June 1978 in 
connection with that claim.  On examination of the 
musculoskeletal system he stated that he had bruised his back 
falling down stairs; after that he went to sick call and the 
pain continued for a few days.  There was no radicular pain 
down either thigh.  There was no list of the spine or tilt of 
the pelvis on standing, and there was no paravertebral muscle 
spasm or tenderness.  Fist percussion over the lumbar region 
did not cause any localized pain.  An X-ray of the lumbar 
spine showed that "there may be a fracture at the left 
transverse process of L2."  It was not well seen and the 
detail of its outer portion was indistinct.  The examiner was 
unable to make out any evidence of a compression fracture of 
the bodies.  The vertebrae were in good alignment and the 
disc spaces were not narrowed.  The pertinent diagnosis was 
no objective clinical findings of back injury.  

The veteran underwent a VA orthopedic examination of his feet 
in October 1979.  He had some complaints concerning his back 
and stated that the back problem started when he fell 
backward across a pipe in service.  It was noted that the 
back showed no localizing abnormalities.  

VA outpatient treatment records show that in May 1995 the 
veteran was seen for depression associated with loss of his 
job due to chronic low back pain.  An X-ray of the 
lumbosacral spine was normal.  

In October 1998 the veteran requested service connection for 
a lumbar spine condition consisting of injury/fracture to L2 
and its residuals.  He stated that an L2 fracture had been 
noted at a VA examination just one month and five days after 
separation from service.  

Received with the claim was a medical record from a private 
physician, evidently B. Monteiro, M.D., containing a clinical 
impression of possible compression fracture of the body of 
L1.  The age was undetermined.  A bone scan was performed.  
The bone scan showed a focal lesion in the upper lumbar spine 
at the approximate L1 level which could represent fracture as 
well as other etiologies.  The report noted that an X-ray 
from Humana Hospital showed possible lumbar fracture.  

A December 1995 medical record from R. E. Hood, Jr., M.D., 
referred to low back pain related to a compression fracture 
of the upper lumbar vertebrae noted in a 1992 bone scan.  The 
physician indicated that it was related to a 1990 accident.  
Other records from Dr. Hood dated in August and September 
1998 refer to an old compression fracture of L1.

Subsequently received was a February 1992 private X-ray of 
the lumbar spine showing a compression fracture of the body 
of L1.  The age was not certain.  Also received was a March 
1981 clinic report from H. P. Hogshead, M.D., referring to 
complaints of tenderness at L2 and S1.  There were no 
objective findings relative to these complaints.  

A July 1999 statement is of record from Dr. Hood, who 
indicated that it was his opinion that vertebral body 
fractures of L1 or L2 were a direct result of a 1976 fall and 
that his problems with pain in the low back were a direct 
result of that fall.  

At his April 2001 hearing, the veteran testified that he had 
complained to a doctor aboard the U.S.S. Independence in 1976 
that while putting an ejection seat into an A-7 jet he had 
fallen 12 to 15 feet onto a steel flight deck and that his 
left foot and ankle had taken much of the impact.  He related 
that he had experienced a stabbing pain in his leg to the 
lower part of his back when he walked.  He described a second 
injury that occurred when carrying a cruise box down a 
ladder; he indicated that this was after the incident 
involving a fall from the jet.  He stated that at the time of 
discharge from service he was having problems with his back 
with pain that would shoot up his leg to his back and burning 
in the low back.  He related that after service he had 
complained to Dr. Hogshead about back pain in 1980 or 1981 at 
the time of treatment for the feet.  The next doctor that he 
saw concerning his back was Dr. Monteiro, who had a bone scan 
done in 1992.  He testified that a work-related motor vehicle 
accident in 1990 had aggravated his lower back.  He stated 
that pain associated with a 1993 accident was most severe in 
the cervical area.  

The veteran underwent a VA examination of the back in May 
2002 pursuant to the first Board remand.  In reviewing the 
history regarding the veteran's back, the examiner noted that 
service medical records showed a "transitory" back strain 
after carrying a cruise box and that postservice medical 
evidence referred to fracture of L1.  The clinical 
impressions were old healed compression fracture of L1, 
chronic lumbosacral strain, and mild left lower extremity 
residual S-1 radiculopathy.  The examiner stated that with a 
reasonable degree of medical probability the veteran's 
service medical records could not be causally related to the 
existing low back diagnosis.  He expressed the opinion that 
the injury from lifting a sea locker was acute and transitory 
and the further opinion that it was as likely as not that the 
compression fracture was secondary to the 1990 motor vehicle 
accident.  He expressed disagreement with Dr. Hood that the 
injury pattern was secondary to injuries in service.  The 
report contains the following language:

If the patient sustained a compression 
fracture at the time of the injury 
patterns that he alleged; he would have 
had increased complaints of pain on spasm 
and subsequently would have sought 
appropriate medical treatment.  The 
primary injury pattern that was 
documented in the service was lifting a 
cruise locker and this does not support a 
medical injury pattern for an L1 
compression fracture as opposed to a 
significant motor vehicle accident that 
would.

In an April 2003 office record, J. Greenberg, M.D., states 
that the veteran's lumbar spine was not work related but was 
"military/VA" related.  The veteran explained that he had 
never claimed an injury in 1990 or 1993 with respect to his 
low back when he had his accidents.  A December 2002 MRI scan 
had shown a mild L1 compression fracture with anterior 
lipping and annular degeneration from L1-L2 to L5 - S1.  The 
impression was old L1 compression fracture and multilevel 
lumbar degenerative disc disease.  

The veteran underwent a further VA examination in July 2004 
pursuant to the Board remand.  The clinical impressions were 
old healed compression fracture of 
L1, chronic lumbosacral strain, and lumbar degenerative disc 
disease with mild left lower extremity S-1 radiculopathy.  
The examiner clarified that the veteran's compression 
fracture was at L1 rather than L2.  He expressed the opinion 
that the injury associated with lifting a sea locker was 
acute and transitory and that it was more likely than not 
that the compression fracture was due to a significant 
postservice motor vehicle accident rather than the single 
isolated incident of lifting the sea locker.  The examiner 
stated that:  

[T]he patient's records were silent at 
the time he fell off the airplane and 
the patient's additionally initial 
evaluation for disability through the 
service felt silent for any complaints 
of low back pain and it was felt that 
this is likely not the development of 
the compression fracture with some time 
postservice.  

Received in July 2004 were a voluminous quantity of medical 
and adjudicative records from the Social Security 
Administration.  The medical records pertain in large part to 
disabilities not related to the present appeal.  The 
nonduplicative medical evidence contained therein includes a 
July 1995 examination report from J. K. Shea, M.D., who 
related that in June 1990 the veteran had been involved in a 
motor vehicle accident and that in October 1993 he had been 
involved in a second motor vehicle accident after which he 
had developed low back pain.  X-rays taken at the emergency 
room had been negative for fractures.  

A June 1996 report from J. R. Shoemaker, M.D., related that 
the veteran had reported that he had been well until March 
1990, when he was involved in a motor vehicle and injured his 
low back.  The veteran was advised at that time that he had a 
possible lower lumbar vertebra fracture.  The symptoms 
included persistent low back pain associated with pain, 
burning, numbness and weakness of the right lower extremity.  

A March 1990 office visit note from Dr. Greenberg relates 
that the veteran complained of increased lumbar spine pain.  
The clinical impressions included lumbar spondylosis with 
possible disc herniation and secondary lumbar myofascial 
symptomatology.  It was noted that the veteran could have had 
an injury to the lumbar spine at the time of his 1993 motor 
vehicle accident.  MRI scans of the thoracic and lumbar spine 
were made in August 1999.  The lumbar scan showed wedging of 
the L1 vertebra which appeared old.  There were desiccated 
discs with minimal generalized disc bulges at the L1 and L2 
and L5 - S1 levels.  There was no evidence of frank focal 
disc herniation.  

Analysis

The veteran contends that he has a low back disability 
consisting of residuals of a fracture of the L2 vertebra 
associated with two injuries sustained in service, the first 
of which resulted from a fall from a jet, the second of which 
was due to carrying a cruise box.  He maintains that 
postservice service injuries merely aggravated a back 
disability that was already present as a result of the 
injuries in service.  He cites a medical opinion by Dr. Hood 
and medical records from various private physicians as 
evidence that his current back problems are the result of 
injuries in service.  

The essential evidence required for an award of service 
connection are (1) evidence of an injury in military service 
or of a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

The first of the above elements is satisfied to the extent 
that service medical records contain a single entry showing 
that the veteran was seen for muscle strain after lifting a 
cruise box.  However, service medical records are otherwise 
negative for evidence of back complaints or defects.  There 
is nothing in service medical records that would support a 
finding that the veteran had a chronic back disorder in 
service.  

Postservice medical evidence shows that the veteran currently 
has lumbosacral strain, degenerative disc disease of the 
lumbar spine, and residuals of an old healed compression 
fracture of the L1 vertebra.  To establish service connection 
for this disability, the veteran must demonstrate a 
relationship between the current disability and the claimed 
in-service events.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

It is relevant in this regard that the history provided by 
the veteran concerning injuries to the back in service is 
entirely uncorroborated except with regard to the muscle 
strain due to the cruise box.  Service records contain no 
reference to a fall from an airplane, the fall in which the 
veteran claims to have injured both his back and his feet.  
The veteran reported a fall from a plane in service to 
explain the onset of foot and ankle disability, but an 
investigator was unable to obtain direct evidence of the 
occurrence of the incident and specifically noted the absence 
of sick call records pertaining to it.  Documenting the 
incident was not essential to the granting of service 
connection for foot and ankle disability since the presence 
of such disabilities in service was clearly shown.  However, 
since chronic back disability in service is not shown by the 
evidence, the lack of corroboration of the incident cited by 
the veteran as the principal cause of current disability is a 
major impediment to the service connection claim.  In the 
absence of evidence that the fall from an airplane actually 
occurred, the only injury that can be considered in 
determining service connection for the back is the muscle 
strain associated with carrying a cruise box.  

In addition, the record contains a voluminous quantity of 
postservice medical evidence that describes treatment for 
injuries sustained in several postservice motor vehicle 
accidents, including injuries to the back.  To the extent 
that the veteran has disability attributable to intercurrent 
postservice injuries, such disability cannot be recognized as 
service-connected.  

The Board remanded the case in August 2001 and March 2003 to 
obtain medical clarification regarding the extent to which 
disability associated with the injury in service is present.  
At a May 2002 examination, the physician noted that the 
earliest postservice VA examination in 1978 had shown no 
residual back injury and concluded that the injury pattern 
after the cruise box incident was not consistent with the 
injury pattern of a compression fracture.  He characterized 
the injury leading to a sick call visit in service as acute 
and transitory and found it at least as likely as not that a 
later motor vehicle accident had caused the veteran's 
injuries.  On reexamination in July 2004, the examiner was 
specific and emphatic in concluding that the veteran's 
compression fracture had involved the first lumbar vertebra 
rather than the second.  The examiner restated his conclusion 
that it was more likely than not that current back disability 
including the compression fracture residuals was more likely 
than not related to the significant motor vehicle accident 
after service.  

The Board finds that the May 2002 and July 2004 VA medical 
opinions are entitled to substantial probative weight in 
deciding the present appeal.  The opinions were based on a 
full review of all of the evidence of record, which was 
summarized accurately and in detail in both reports.  The 
examiner on both occasions was a board-certified orthopedist.  
Moreover, the conclusions reached were based on conclusions 
drawn directly from findings reported in the record and the 
reasoning was set forth.  The examination reports noted the 
absence of recurrent complaints of back pathology following 
the documented injury in service, the absence of 
documentation of a fall from a plane, and the negative 
clinical examination shortly after separation from service.  
The examiner explained that the pattern of disability present 
following the injury in service was inconsistent with that 
which had been present if a vertebral fracture had occurred.  

Furthermore, the conclusion by the examiner that it was the 
L1 vertebra rather than the L2 vertebra that had been 
fractured is consistent with the other evidence of record.  
The notation of a fracture of L2 on the June 1978 VA X-ray 
report was guarded and qualified.  The radiologist did not 
make a conclusive finding that a fracture was shown on the 
film but stated that only a suspicion or possibility of a 
fracture was raised and that the film was not clear.  In any 
event, the fracture shown, if present, involved the 
transverse process rather than the vertebral body.  No other 
radiologic studies or clinical examinations elsewhere in the 
record confirm the presence of fracture of a vertebral 
process.  The negative findings on X-rays taken in 1995 
suggest that the 1978 inference of a possible fracture was 
incorrect.  Therefore, the June 1978 X-ray report does not 
provide probative evidence to support a grant of service 
connection.  

The only medical opinion evidence that affirmatively asserts 
a nexus between the postservice disability and an injury in 
service is found in the July 1999 statement from Dr. Hood, 
who attributed vertebral body fractures of L1 or L2 to "the 
1976 fall."  However, this opinion directly contradicts an 
earlier opinion, recorded in his own treatment records in 
December 1995, that a compression fracture of the upper 
lumbar vertebrae noted on a 1992 bone scan was related to a 
1990 accident.  

The conflicting conclusions offered by Dr. Hood as to the 
etiology of the compression fracture cannot be reconciled.  
The unexplained change detracts from the evidentiary value of 
the 1998 statement relied on by the veteran.  In addition, 
the opinion is not based on documented facts, given that the 
fall from an airplane is not documented.  The Board is not 
required to accept unsubstantiated medical opinions as to the 
origin of a disability.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  An opinion based on a postservice 
history of injuries related to service, without review of 
service medical records, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  A bare 
conclusion provided by a health care professional is not 
probative in the absence of a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical evaluation that is merely a recitation of a veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitz v. West, 13 Vet. App. 282 (1999).  
Although Dr. Hood provided treatment to the veteran, it is 
well established that the opinions of treating physicians are 
not entitled to greater weight than those of other 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  

To the extent that the veteran is basing his claim on his own 
medical opinion, the Court has held that a lay person can 
provide probative eye-witness evidence of  visible symptoms 
but is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The veteran is a medical lay person.  The 
Court has also stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  

The Board therefore finds that the competent evidence of 
record is against a finding that the veteran has residuals of 
fracture of the second lumbar vertebra or any other current 
low back disability as a result of trauma received in 
military service.  Only one of the two traumatic incidents 
claimed by the veteran is documented, and that injury was not 
severe.  As discussed, the opinions obtained from a VA 
medical examiner that the documented injury in service was 
acute and transitory and that the subsequent back disability 
is related to well-documented postservice injuries is 
entitled to considerable probative weight, whereas the 
contrary opinion from the veteran's physician that is based 
on an unverified history and that conflicts with the 
physician's own prior recorded conclusion as to the etiology 
of the veteran's disability is entitled to no probative 
weight.  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Guerrieri, Id.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
disability claimed as residuals of the second lumbar vertebra 
was incurred in service or is in any way related to service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


II.  Increased rating for status post triple arthrodesis

Factual Background

Service medical records show that the veteran underwent a 
triple arthrodesis of the left ankle in March 1977.  He was 
separated from service on the recommendation of a Physical 
Evaluation Board, which found him unfit for further service 
by reason of physical disability.  

By a rating decision of August 1979, service connection was 
granted for bilateral flat feet with triple arthrodesis of 
the left foot.  An initial evaluation of 10 percent was 
assigned from May 1978.  

Postservice medical records show that further surgery 
consisting of subtalar fusion and removal of staples was 
performed in July 1980 as the result of nonunion of the 
subtalar joint of the left foot.  

A claim for an increased rating for the service-connected 
disability and for service connection for tarsal tunnel 
syndrome of the left ankle was received from the veteran in 
July 2001.  

The veteran underwent a VA examination in May 2002 in 
connection with his claim for service connection for 
residuals of a fracture of the second lumbar vertebra.  It 
was reported on examination that there was atrophy of the 
calf of the left lower extremity secondary to the veteran's 
residual surgical triple arthrodesis.  There was decreased 
sensation on the medial aspect of the left foot with a 
positive Tinel's sign at the tarsal tunnel consistent with 
the prior history of tarsal tunnel syndrome.  There was a 
mild antalgic gait for the left lower extremity associated 
with the service-connected foot and ankle disability.

The veteran underwent a VA examination of the feet in August 
2002.  He reported a history of having sustained a left foot 
injury in 1976 when he fell off an airplane in service.  He 
reported that he had been treated with cast immobilization 
and subsequently underwent a triple arthrodesis of the left 
foot.  He stated that since 1999 he had developed numbness 
and pain along the medial instep of the left foot and that 
electrodiagnostic studies documented tarsal tunnel syndrome.  
He related that he developed increased pain of the left foot 
and ankle with burning along the medial instep as a result of 
doing household chores or prolonged standing or walking.  The 
veteran ambulated with a single Canadian crutch with a 
moderate antalgic gait for the left lower extremity.  

On examination, there was an everted position of the left 
foot with an 8-centimeter scar over the lateral aspect of the 
subtalar joint.  The veteran had no range of motion of the 
subtalar joint, consistent with a triple arthrodesis.  There 
was a positive Tinel's sign over the tarsal tunnel with 
altered sensation along the medial instep.  There was pain 
along the medial instep.  There was no gross evidence of 
plantar transfer lesions over the metatarsal heads.  There 
was a mild hallux valgus deformity of the left foot.  X-ray 
findings were consistent with triple arthrodesis.  The 
clinical impressions were bilateral pes planovalgus 
deformities rated as moderate with associated plantar 
fasciitis, status post triple arthrodesis of the left foot 
with eversion deformities, and tarsal tunnel syndrome of the 
left foot secondary to the triple arthrodesis.  

The examiner commented that the increased severity of the 
tarsal tunnel syndrome was associated with the valgus 
deformity of the triple arthrodesis and that the veteran had 
a positive Tinel's sign at the tarsal tunnel and altered 
sensation in a medial plantar distribution.  The examiner 
further commented that the left foot in combination with the 
triple arthrodesis and tarsal tunnel was the veteran's 
prominent orthopedic disability and "demonstrate[d] the 
antalgic gait with the need for a single crutch for 
ambulation."  He stated that the veteran was rated as a 
"limited community ambulator" with the aid of an orthopedic 
assistive device.  

Analysis

The Board finds that the present appeal for a higher rating 
for status post arthrodesis of the left foot arises from the 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2004).  Service connection for status post triple 
arthrodesis had been in effect since 1978 as part of a 
broader service connection award that had also included 
bilateral flat feet.  Therefore, the RO's decision to assign 
a separate evaluation for the arthrodesis was not a new grant 
of service connection and the present claim must be viewed as 
a claim for increase.  Consequently, although the entire 
recorded history must be considered, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); see also Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  

The record shows that the veteran underwent a triple 
arthrodesis in service and that a refusion of the left ankle 
was performed in 1980.  As a result of the surgery the left 
ankle is fused.  According to the most recent examination 
findings, there is an eversion deformity of the left ankle 
and the veteran complains of pain and numbness of the left 
foot.  The veteran walks with an antalgic gait as a result of 
the service-connected pathology of the left foot and ankle.  

The RO has properly subdivided the veteran's disability for 
rating purposes by assigning three separate ratings for, 
respectively, bilateral pes planus, arthrodesis of the left 
foot, and neurological deficits diagnosed as tarsal tunnel 
syndrome.  It is clear from the rating sheets that the 
disability associated with valgus deformities of the left 
foot is included within the separate 10 percent rating for 
bilateral flat feet.  That rating is not before the Board and 
will not be addressed.  The tarsal tunnel syndrome is 
encompassed by a separate 10 percent rating that will be 
discussed in a separate section of this decision.  

The status post triple arthrodesis of the left foot is 
currently rated under Code 5270, the code for ankylosis of 
the ankle.  Although the descriptive label assigned for this 
disability for rating purposes refers to the foot rather than 
the ankle, the medical evidence of record, particularly the 
August 2002 VA examination report, makes it clear that it is 
the ankle that has been fused.  That being the case, the 
disability is properly rated under the criteria found in that 
code.  

The 20 percent rating assigned under Code 5270 contemplates 
ankylosis in a position of plantar flexion at an angle of 
less than 30 degrees.  The medical evidence of record, both 
current and past, does not indicate the number of degrees of 
any angulation of the fused joint in either dorsiflexion or 
plantar flexion.  Nevertheless, it may reasonably be inferred 
that there is either no angulation of the joint or that any 
angulation is not unfavorable.  It is not likely that 
angulation of more than 30 degrees of plantar flexion would 
escape clinical observation during the period of more than 
20 years since the 1980 refusion.  Moreover, the ankle is 
fused because of surgery, and it must be assumed that the 
surgeon intended to 




position the joint at the most favorable angle rather than at 
an angle that is disabling.  

However, although an increased rating is not warranted on the 
basis of unfavorable angulation, Diagnostic Code 5270 also 
provides for the assignment of a 40 percent rating based on 
certain types of deformity, including abduction, adduction, 
inversion and eversion deformities.  The record shows that 
the veteran has a well-documented eversion deformity of the 
left foot.  While a valgus deformity is included in the 10 
percent rating for flat feet, the August 2002 rating decision 
clearly attributed the eversion deformity to the arthrodesis.  

The Board therefore finds that a 40 percent disability 
evaluation for status post arthrodesis of the left ankle is 
warranted in light of an eversion deformity.  The Board 
further finds that there is no basis for a rating higher than 
40 percent.  A 40 percent rating is the highest rating 
assignable on the basis of limitation of motion or ankylosis.  
There are no rating codes that provide a rating higher than 
40 percent for a unilateral foot or ankle disability.  

The Board notes that although no higher schedular rating is 
available to the veteran, an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is potentially assignable 
in cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  

The Court has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  The CAVC clarified 
in Bagwell v. 




Brown, 9 Vet. App. 337 (1996), that it did not read the 
regulation to preclude the Board from affirming an RO 
conclusion that a claim did not meet the criteria for 
submission to these Central Office officials pursuant to § 
3.321(b)(1) or from reaching such a conclusion on its own.  

In this case, the record does not show that status post 
triple arthrodesis requires frequent hospitalization or 
treatment, or results in an unusual disability picture that 
renders impractical the application of the regular schedular 
rating standards such as to warrant referral of the claim for 
consideration of an extraschedular rating.  The extent to 
which it affects employability is compensated by the 
schedular evaluation.  Accordingly, the Board does not find 
the disability picture presented to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The veteran is notified that the assignment of an increased 
rating of 40 percent for status post arthrodesis of the left 
ankle will be subject to the "amputation rule" found at 
38 C.F.R. § 4.68 (2004).  Under that regulation, the combined 
rating for disabilities of a single extremity shall not 
exceed the rating for an amputation at that elective level, 
were an amputation to be performed.  For disabilities below 
the knee, the combined evaluations shall not exceed 40 
percent, the evaluation assignable for an amputation 
performed at the ankle level.  See 38 C.F.R. § 4.71a, Code 
5165 (2004).  


III.  Higher initial evaluation for tarsal tunnel syndrome

The present appeal as to the rating for tarsal tunnel 
syndrome arises from the August 2002 RO rating which assigned 
the initial evaluation following the granting of service 
connection, effective from July 6, 2001.  Consequently, 
separate ratings 



known as "staged ratings" are potentially assignable for 
different periods of time as warranted by the evidence.  
Fenderson, Id.  The record does not suggest any fluctuation 
in the degree of disability resulting from tarsal tunnel 
syndrome during the period covered by the service connection 
award; hence, there is no basis for the assignment of a 
staged rating for any particular period.  

The most recent examinations of the veteran's left lower 
extremity have disclosed numbness along the medial instep of 
the left foot and a positive Tinel's sign.  The record shows 
that since 1999 the veteran has complained of altered 
sensation of the foot, with pain and numbness which is 
exacerbated by prolonged standing or walking.  
Electrodiagnostic studies in January 1999 suggested an 
isolated impairment of the left medial plantar nerve, tarsal 
tunnel syndrome.  At the August 2002 VA examination of the 
feet, the tarsal tunnel syndrome was described as moderate in 
degree.

The initial rating for tarsal tunnel syndrome was assigned 
under Code 8521 of the rating schedule which pertains to 
disease of the external popliteal nerve (common peroneal).  
38 C.F.R. § 4.124a (2004).  The medical reports of record do 
not identify this particular nerve as the source of tarsal 
tunnel syndrome, and the Board is not authorized to make a 
medical determination as to which nerve causes the veteran's 
symptoms.  See Colvin v. Derwinski, 1 Vet. App 171 (2001).  
However, of the other codes that provide ratings for complete 
or incomplete paralysis of the nerves affecting the foot, 
none provide a rating higher than 20 percent for moderate 
disability.  Like Code 8521, Code 8525 pertaining to the 
internal popliteal (tibial) nerve provides 20 percent for 
moderate disability, but the others, including Code 8522 
(paralysis of the musculocutaneous nerve (superficial 
peroneal)), Code 8523 (anterior tibial nerve (deep 
peroneal)), and Code 8525 (posterior tibial nerve) provide 
only a 10 percent rating for moderate disability.  See 
38 C.F.R. § 4.124a (2004).  Since none of these codes 
provides criteria that are more favorable to the veteran's 
claim than Code 8521, a remand of the appeal to obtain 
clarification as to 





the precise nerve at issue would serve no useful purpose and 
would merely delay the ultimate issuance of a decision in the 
veteran's claim.  

The assignment of a 10 percent rating under Code 8521 for 
incomplete paralysis of the left external popliteal nerve was 
based on a finding of mild incomplete nerve paralysis.  
However, a rating based on mild disability is not consistent 
with the judgment of the physician who conducted the August 
2002 VA examination that tarsal tunnel syndrome was moderate 
in degree.  The RO's finding of slight incomplete paralysis 
is unsupported elsewhere in the record.  The Board believes 
that the examiner's finding of moderate tarsal tunnel 
syndrome is consistent with moderate incomplete paralysis for 
the purpose of applying the VA rating criteria.  The 
characterization of moderate disability is supported by the 
fact that the veteran's current functional difficulties in 
walking are due in part to tarsal tunnel syndrome of the left 
foot.  

The Board therefore finds that tarsal tunnel syndrome 
productive of disability equivalent to moderate incomplete 
paralysis of the left popliteal nerve is shown.  A finding of 
moderate incomplete paralysis of the popliteal nerve requires 
the assignment of an initial evaluation of 20 percent for 
tarsal tunnel syndrome of the left foot.  The severe 
incomplete paralysis required for the next higher rating of 
30 percent is not shown.  

As with the assignment of an increased rating for status post 
triple arthrodesis of the left ankle, the award of a higher 
initial evaluation of 20 percent for tarsal tunnel syndrome 
will be subject to the "amputation rule" concerning the 
combined rating for disabilities of a single extremity.  See 
38 C.F.R. §§ 4.68, 4.71a, Code 5165 (2004).  




ORDER

Service connection for residuals of a fracture of the second 
lumbar vertebra is denied.  

An initial evaluation of 40 percent and no higher for status 
post arthrodesis of the left foot is granted, subject to the 
criteria governing the payment of monetary awards.  

An initial evaluation of 20 percent and no higher for tarsal 
tunnel syndrome of the left foot is granted, subject to the 
criteria governing the payment of monetary awards.   



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


